Citation Nr: 1617765	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial higher evaluation of hemorrhoids, which are rated as noncompensable prior to June 4, 2014 and as 20 percent thereafter.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to an earlier effective date than June 4, 2014 for the grant of service connection for bilateral pes planus with bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 2007.  

This matter arises before the Board of Veterans' Appeals (Board) from April 2009 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Agencies of Original Jurisdiction (AOJ).  The October 2014 rating decision granted service connection for bilateral pes planus with bilateral plantar fasciitis effective June 4, 2014 and the Veteran filed a notice of disagreement with the effective date in November 2014.  To date that notice of disagreement has not been acknowledged.  It is also noted that the Veteran therein disagreed with the effective date assigned to his service-connected hemorrhoids, however, this matter is part of the staged increased rating and will be addressed herein.

In December 2011, the Veteran provided testimony at a Central Office hearing before the undersigned Veterans Law Judge.  In March 2014, the Board remanded the appeal.  

A rating decision granted service connection for left ear hearing loss and bilateral pes planus with plantar fasciitis.  As this grant of service connection constitutes a full grant of the appealed issue of entitlement to service connection for a left ear hearing loss and bilateral pes planus with plantar fasciitis disability, these issues are no longer in appellate status and will not be further addressed by the Board.

The issue of entitlement to an earlier effective date is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's service-connected hemorrhoid disability was manifested by, at worst, symptoms of persistent bleeding with occasional fissures.

2.  The Veteran does not manifest a right ear hearing loss disability for VA purposes.

CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for hemorrhoids have been met prior to June 4, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7336 (2015).

2.  The criteria for an evaluation in excess of 20 percent for hemorrhoids have not been met at any period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7336 (2015).

3.  A right ear hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the required notice in a letter sent to the Veteran in May 2008.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The May 2008 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  

Regarding the duty to assist, the record contains the Veteran's service treatment records, post-service medical records, VA examination reports and lay statements.

During the December 2011 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, informed the Veteran of evidence needed to substantiate the claim, and the VLJ conducted the hearing so as to elicit testimony from the Veteran with respect to the facts and applicable law.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103 (2015).

Following the December 2011 hearing, the Board remanded the appeal for additional development.  In March 2014, the Board directed VA to obtain additional service records showing dates of service, provide the criteria for establishing service connection on a secondary basis, and to obtain additional VA examinations in regards to the claims for service connection for bilateral hearing loss and initial compensable rating for a hemorrhoid disability.  

The RO obtained the additional DD-214 and provided the criteria for establishing service connection on a secondary basis in a March 2014 letter to the Veteran.  VA examinations were obtained in June 2014.

The June 2014 reports reflect the examiners reviewed the Veteran's past medical history and provided opinions supported by rationale and sufficient findings concerning the hemorrhoids disability such that the Board can render an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the June 2014 opinions are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

The Board finds that there was substantial compliance with the prior Board remand directives pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that all relevant facts have been properly developed and that no further development is required to comply with the duty to assist.

Increased Rating

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7336.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  This diagnostic code is specific to the Veteran's hemorrhoid disability (for which the Veteran has a diagnosis).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Veteran's relevant medical history and demonstrated symptomatology are reasonably encompassed by the criteria under Diagnostic Code 7336 and the Board finds that this is the appropriate criteria for evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).  

Under this diagnostic code, a 0 percent evaluation is assigned for mild or moderate internal or external hemorrhoid symptoms.  A 10 percent evaluation is assigned for large or thrombotic, irreducible internal or external hemorrhoid symptoms, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is assigned for internal or external hemorrhoid symptoms with persistent bleeding and with secondary anemia, or with fissures.

The record demonstrates that the Veteran was not afforded a VA examination of the claimed disability on his original claim for service connection.  The Veteran testified that he was not physically examined for this disability when the original VA examinations were conducted in June 2008.  The examination report does note the Veteran's reports of having problems off and on which he treats with an ointment.  

The Veteran was granted service connection for a hemorrhoid disability in April 2009; however, he was assigned a non-compensable evaluation.  A rating decision dated October 2014 increased the Veteran's evaluation for this disability to 20 percent effective June 4, 2014.

In February 2009, the Veteran's wife reported that the Veteran's hemorrhoids resulted in daily constant discomfort that prevented sitting for prolonged periods and resulted in restless sleep patterns.  

In June 2009, the Veteran reported that he experienced regular bleeding and periodically able to control the symptoms by using over the counter medications, but the swelling, discomfort and pain did not always react to the treatment.  

The Veteran testified at the December 2011 Board hearing that he had on a weekly basis, at a minimum, swelling of the internal and external hemorrhoids causing discomfort and bleeding on a regular basis.  He did not miss any work due to the hemorrhoids.  He did not seek medical treatment for the disorder but did use over the counter medication.  

A private treatment record dated in May 2013 notes the Veteran's problems with bleeding, swelling, itching, discomfort and pain for the last 15 to 20 years.  The bleeding occurred with bowel movements.  The itching was worse after a bowel movement or at night and can be severe.  Every few months, he has swelling in the anal area, which can be quite painful.  At that time, he will feel some prolapsing tissue, which will eventually reduce.  His underwear was stained with fecal material on a daily basis but he could defer liquid stool or flatus without difficulty.  Physical examination revealed moderately enlarged-to-large external hemorrhoids.  There was no edema or thrombosis.  There was no prolapsing tissue but there was moderate erythema and excoriation.  Digital examination revealed good tone and good squeeze pressure.  Anoscopy showed moderately enlarged internal hemorrhoids.  He has anal itching, bleeding and pain likely due to anal seepage.  

In April 2014, the Veteran's wife noted that he used no few than 8 creams, ointments and moisture pads daily to help relieve his constant discomfort.  The hemorrhoids were thrombotic at least three to four times a year when even sitting was not an option.  

In June 2014, the Veteran was afforded a VA examination.  The examiner found that the Veteran had mild or moderate internal or external hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences and fissures.  The Veteran would experience a flare of the hemorrhoids three to four times a year when they swell and become thrombosed.  The pain is severe and he is unable to sit for prolonged periods.  He has to stop work and stand up frequently to help alleviate the symptoms which affects his productivity and job performance.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of swelling and pain and bleeding.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  


After a review of all of the evidence, the Board finds that a 20 percent rating is warranted for the entire period covered by this claim.  The signs and symptoms more nearly approximate the criteria for a 20 percent rating as the Veteran has regular bleeding and occasional fissures.  The signs and symptoms more nearly approximate that criteria based on the reports of regular bleeding or occasional fissures.  The signs and symptoms as reported in the lay statements of the Veteran and his wife and June 2014 VA examination have not varied to the extent that staged ratings are appropriate.  For all the foregoing reasons, the Board finds that an initial rating of 20 percent for the Veteran's hemorrhoid disability is warranted prior to June 4, 2014.  As this is the maximum schedular evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7336, the Board finds that a higher schedular rating must be denied for the entire period of time that is covered by the claim.

The private medical record noted that the Veteran has staining of his underwear with fecal material on a daily basis.  As a result, the Board has considered whether a separate rating is warranted pursuant to Diagnostic Code 7332.  However, as the physician, S.P., M.D., noted that the Veteran could defer liquid stool without difficulty, impairment of sphincter control is now shown.  And, although the Veteran sometimes has prolapsing tissue, rectal prolapse was not shown by the evidence.  Accordingly, a separate evaluation pursuant to Diagnostic Code 7334 is not warranted.  

The Board further finds that there is no evidence of any unusual or exceptional circumstances related to the veteran's service-connected hemorrhoids disorder that would take the Veteran's case outside the norm so as to warrant potential consideration for an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.' Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran reported that during a flare, which happens three to four times a year, he has to stop work and stand up frequently to help alleviate the symptoms which affects his productivity and job performance.  In this case, the manifestations of bleeding and fissures are contemplated by the schedular criteria.  Manifestations of persistent bleeding, fissures, irreducible large or thrombotic hemorrhoids with excessive redundant tissue evidencing frequent recurrences are contemplated by the schedular criteria.  To the extent that the Veteran's wife reported restless sleep patterns, the Veteran has not reported any impairment arising therefrom.  Therefore, the first Thun requirement is not met and referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is also service connected for bilateral pes planus with bilateral plantar fasciitis, degenerative joint disease of the lower back, chrondromalacia of the right and left knees, tinnitus, hallux valgus of each great toe, bilateral choroidal nevi, left testicular varicocele, benign prostatic hypertrophy, tinea versicolor and left ear hearing loss.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology with respect to the disability on appeal that is not already contemplated by the rating criteria for the disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability picture that can be attributed only to the combined effect of multiple conditions.

Service Connection

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is considered an organic disease of the nervous system which is a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis

Initially, the Veteran's DD-214 indicates the he was awarded a Combat Action Ribbon on two occasions, therefore the Board finds that the Veteran engaged in combat with the enemy.  Based on the above, the Board finds that the claimant is a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) potentially applies to his claim.  

However, the Veteran has not specifically alleged that his right ear hearing loss is due to any incident, injury, or disease directly related to combat with enemy.  Therefore, the Board finds that the law found at 38 U.S.C.A. § 1154(b) is not applicable to the current claim.

The Veteran's service treatment records show a Report of Medical Examination dated August 2006 yielded the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
30
30

20
20
40
35
29

The Veteran's service treatment records show a Report of Medical Examination dated June and December 2007 yielded the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
25

20
20
40
35
29

The Veteran was afforded a VA examination in June 2008 for his claim for 
service connection for hearing loss.  

The VA examination in June 2008 yielded the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
30
20

20
20
40
35
29

Speech recognition scores using the Maryland CNC test revealed 100 percent in the right ear.

The Veteran was afforded a VA examination in June 2014 for his claim for 
service connection for hearing loss.  The VA examination in June 2014 yielded the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
35
30

20
20
40
35
29

Speech recognition scores using the Maryland CNC test revealed 96 percent in the right ear.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board notes that the above-referenced auditory thresholds during service and post-service do not show at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater.  Further, there is not a finding of 40 decibels loss or greater in in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz or speech recognition scores using the Maryland CNC Test at less than 94 percent.  See 38 C.F.R. § 3.385 (2015).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The service treatment records and VA examinations show hearing loss under Hensley.  Id.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  While the Veteran is competent to relate that he experiences difficulty hearing, the most probative evidence as to whether he has hearing loss for VA purposes is provided by the audiometric test results.

Here, the December 2007 separation audiogram reflects that a right ear hearing loss disability was not shown at separation nor does the evidence reflect that the Veteran had right ear sensorineural hearing loss to a compensable degree within one year of discharge from service.  Further, the above referenced in-service and post-service audiometric findings do not meet the regulatory requirements for hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

Accordingly, the Veteran has not demonstrated a right ear hearing loss disability for which service connection may be granted.  Because a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

An initial evaluation of 20 percent, prior to June 4, 2014, for the Veteran's hemorrhoid disability is granted.

A rating in excess of 20 percent for the Veteran's hemorrhoid disability is denied.

Service connection for a right ear hearing loss disability is denied.


REMAND

The issue of entitlement to an earlier effective date than June 4, 2014 for the grant of service connection for bilateral pes planus with bilateral plantar fasciitis must be remanded for the issuance of a statement of the case.  The RO granted service connection for bilateral pes planus with bilateral plantar fasciitis effective June 4, 2014 by way of an October 2014 decision and the Veteran filed a notice of disagreement with the effective date in November 2014.  To date that notice of disagreement has not been acknowledged and therefore remand is required for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the Veteran's disagreement with the effective date of June 4, 2014 for the grant of service connection for bilateral pes planus with bilateral plantar fasciitis.  Inform the Veteran and his representative of the need to file a substantive appeal in order to perfect the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


